Citation Nr: 1546605	
Decision Date: 11/03/15    Archive Date: 11/10/15

DOCKET NO.  08-19 593A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for a bilateral knee disability, to include as secondary to service-connected chronic right ankle sprain.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Pryce, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1988 to May 1992.  The Veteran earned, among other things, a Combat Action Ribbon for his combat service in Operations Desert Shield/Storm.  
This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  

This claim was also developed on the matters of service connection for a skin disorder and chronic headaches.  In a rating decision dated December 2, 2014, the RO granted service connection for seborrheic keratosis and hemangiomas (claimed as a skin disorder), and for migraines (claimed as chronic headaches), and assigned an effective date and rating for both.  As there remains no allegations of error of law or fact for appellate consideration with regard to those matters, they are not currently before the Board.  

The claim is being REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify you if further action is required on your part.  


REMAND

In October 2014, the Veteran was afforded a VA examination in connection with his claim for service connection for his bilateral knee disability.  The Board requested that the examiner address the possible etiology of the Veteran's bilateral knee arthritis.  The October 2014 examiner concluded that the Veteran does not have arthritis, but rather tendonitis of the knees.  In reaching this conclusion, the examiner refers to current imaging studies, but does not discuss the December 2011 examination which referred to x-ray evidence of mild bilateral tricompartmental degenerative changes, worse medially.  There is no discussion of this conclusion which the Board may rely upon, therefore, on remand, an opinion should be rendered which gives a specific diagnosis that is supported by the evidence of record, and which addresses contrary findings.

Second, with regard to the diagnosed tendonitis, the examiner stated that the disability is bilateral and consistent with generalized wear and tear due to military duties.  This statement raises the question of whether tendonitis may be directly due to active service.  There is no discussion of how this possible etiological link was reached, particularly in light of the fact that the Veteran's service treatment records do not discuss complaints of knee pain during active service and a prior VA examination also opined against such a link.  Accordingly, on remand, an opinion should be rendered which addresses a possible direct etiological link to service.  

Accordingly, the case is REMANDED for the following action:

1. Refer the complete file, including a copy of this remand to the October 2014 VA examiner for review and an addendum opinion.  If the examiner is unavailable, the claims file should be referred to a physician and, if deemed necessary, another examination should be done.  The findings of arthritis of the knees in December 2011 and tendonitis in October 2014 should be reviewed, and reconciled when determining the correct diagnosis and etiology of any knee disability.  

The examiner should identify each knee disability present and indicate whether it at least as likely as not (i.e., a 50 percent probability or greater) was incurred in service, or is otherwise etiologically linked to any incident, illness or injury during active service.

If not, is at least as likely as not (i.e., a 50 percent probability or greater) caused or aggravated by his service-connected right ankle sprain?  If aggravated, specify the baseline of disability prior to aggravation, and the permanent, measurable increase in disability resulting from the aggravation. 

All diagnoses and opinions rendered must include a rationale and must be supported by citation to evidence of record, known medical principles, and/or medical treatise evidence.   If the examiner is unable to provide an opinion without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.  

2. Thereafter, readjudicate the matter on appeal in light of all evidence of record.  If the benefit sought remains denied, issue the Veteran and his representative a supplemental statement of the case and afford adequate time to respond before returning the matter to the Board for further appellate review.   

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).



Department of Veterans Affairs


